Case 3:19-cv-00063-ALB-WC Document 31 Filed 06/26/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF
ALABAMA EASTERN DIVISION

Jennifer Norton, Cheryl D. Jones,
Renauldo Jackson,
Plaintiff(s),
Civil Action No.
‘. 3:19-CV-63-WC
Mahek, LLC,
Defendant(s).

 

 

AMENDED ANSWER

 

Defendant MAHEK, LLC submits this Amended Answer to the allegations of the only
remaining Plaintiff, Cheryl Jones, as Plaintiffs Norton’s and Jackson’s claims have been dismissed.
Statement of Facts

1, Defendant denies Plaintiff Jones is owed any unpaid minimum wages or overtime;
hence, Defendant denies Plaintiff Jones’s characterization of this lawsuit in paragraph 1.

2. Admitted Plaintiff Jones was employed by MAHEK, LLC d/b/a Steak ‘N’ Shake
within the two-year period preceding the filing of the Complaint. Except as expressly admitted,
the allegations in paragraph 2 are denied.

3. Admitted Steak “N’ Shake is a restaurant. Except as expressly admitted, the
allegations in paragraph 3 are denied.

4, Admitted Plaintiff Jones performed various jobs in connection with her respective
employment with Defendant. Except as expressly admitted, the allegations in paragraph 4 are

denied.

Page | of 6
Case 3:19-cv-00063-ALB-WC Document 31 Filed 06/26/19 Page 2 of 6

Jennifer Norton, Chery] D. Jones, Renauldo Jackson v. Mahek, LLC
Civil Action No.: 3:19-CV-63-WC
Amended Answer

5. Admitted Plaintiff Jones was paid an hourly rate of pay of $8.75 per hour. Except
as expressly admitted, the allegations in paragraph 5 are denied.

6. Denied.

7. Admitted Defendant maintains pay records and prepares tax records related to its
employees. Except as expressly admitted, the allegations in paragraph 7 are denied.

8. Admitted the address for Defendant’s registered agent is 1120 Wildwood Crossing,
Birmingham, Alabama 35211. Except as expressly admitted, the allegations in paragraph 8 are
denied.

Jurisdiction and Venue

9. Defendant admits Plaintiffs invoke this Court’s subject matter jurisdiction.
Admitted that 29 U.S.C. § 216(b) provides an action to recover may be maintained in any Federal
court of competent jurisdiction. Admitted 28 U.S.C. § 1331 states district courts have original
jurisdiction of all civil actions arising under the laws of the United States. Except as expressly
admitted, the allegations of paragraph 9 are denied.

10. Defendant admits venue in this district is proper pursuant to 28 U.S.C. § 1391(b).
Except as expressly admitted, the allegations in paragraph 10 are denied.

11. Defendant lacks information sufficient to form a belief as to the truth or veracity of
the allegations in paragraph 11 and therefore denies same.

Parties

12. Defendant lacks information sufficient to form a belief as to the truth or veracity of

the county of residence of Plaintiff Jones, and therefore denies same. Because Norton’s and

Jackson’s claims have been dismissed, Defendant denies the allegations in paragraph 12 as to their

residences.

Page 2 of 6
Case 3:19-cv-00063-ALB-WC Document 31 Filed 06/26/19 Page 3 of 6

Jennifer Norton, Cheryl D. Jones, Renauldo Jackson v. Mahek, LLC
Civil Action No.: 3:19-CV-63-WC
Amended Answer

13. Defendant admits it conducts business in Alabama. Except as expressly admitted,

the allegations in paragraph 13 are denied.

Claim for Relief Under the Fair Labor Standards Act of 1938

14. Defendant reasserts its answer to paragraphs 1-13.
15. | Defendant admits the FLSA, 29 U.S.C. § 201, et seg. affords certain rights to

employees. Except as expressly admitted the allegations in paragraph 15 are denied.

16. Denied.
17. Denied.
18. Denied.
19. Denied.
20. Denied.

21. Defendant admits 29 U.S.C. § 216(b) allows successful plaintiffs a reasonable
attorney’s fee and costs of the action. Defendant denies Plaintiff Jones is owed any unpaid
minimum wages or overtime. Except as expressly admitted or denied, the allegations in paragraph

21 are denied.

Damages
22. Denied.
23. Denied.
24. Denied.

Defendant denies Plaintiff Jones is entitled to any of the relief requested in the unnumbered
paragraph following paragraph 24. Because Norton’s and Jackson’s claims have been dismissed,
Defendant denies they are entitled to any of the relief requested in the unnumbered paragraph

following paragraph 24.

Page 3 of 6
Case 3:19-cv-00063-ALB-WC Document 31 Filed 06/26/19 Page 4 of 6

Jennifer Norton, Cheryl D. Jones, Renauldo Jackson v. Mahek, LLC
Civil Action No.: 3:19-CV-63-WC
Amended Answer

In further defense, Defendant states:

First Defense

This defendant denies each and every material averment not previously admitted
hereinabove and demands strict proof thereof.

Second Defense

Plaintiff's claims are barred to the extent they were filed beyond applicable statutes of
limitations.

Third Defense

Defendant denies the nature and extent of Plaintiffs alleged damages and demands strict
proof thereof.

Fourth Defense
Plaintiff's claims are barred by collateral estoppel.
Fifth Defense
Plaintiffs claims are barred by judicial estoppel.
Sixth Defense
Plaintiff's claims are barred by res judicata.
Seventh Defense
Plaintiffs claims are barred by issue preclusion.
Eighth Defense
Plaintiffs claims are barred by the doctrine of accord and satisfaction.
Ninth Defense

Plaintiff was paid for each hour worked and Defendant denies that it is indebted to or owes
any further or additional compensation to Plaintiff.

Tenth Defense

Defendant is entitled to an offset for all compensation, wages, and/or benefits paid in lieu
of compensation.

Page 4 of 6
Case 3:19-cv-00063-ALB-WC Document 31 Filed 06/26/19 Page 5 of 6

Jennifer Norton, Cheryl D. Jones, Renauldo Jackson v. Mahek, LLC
Civil Action No.: 3:19-CV-63-WC
Amended Answer

Eleventh Defense

Defendant claims and is entitled to an offset for money Plaintiff Jones stole from the cash
register at Defendant’s restaurant while she was employed.

Twelfth Defense

Defendant denies it is indebted to Plaintiff for any further or additional compensation,
wages, and/or benefits.

Thirteenth Defense

The allegations in Plaintiff's Complaint fail to meet the pleading standards of Jgbal and
Twombly.

Fourteenth Defense
Plaintiff Jones’s complaint fails to state a claim upon which relief can be granted.
Fifteenth Defense
Plaintiff Jones lacks evidence sufficient to prove the elements of her claims.
Sixteenth Defense

Plaintiff Jones’s claims are filed without factual or legal support, amounting to bad faith
abuse of the legal process.

Seventeenth Defense
Plaintiff Jones’s factual contentions have no evidentiary support.
Eighteenth Defense
Plaintiff failed to mitigate her damages.
Nineteenth Defense

Defendant made good faith efforts to comply with the Fair Labor Standards Act and any
acts or omissions complained of were undertaken or made in good faith and/or in conformity with,
and in reliance on, written administrative regulations, orders, ruling, or interpretations of the
Administrator of the of the Wage and Hour Division of the Department of Labor.

Twentieth Defense

Plaintiff is not entitled to liquidated damages, even if she can prove a violation of the law,
because any acts or omissions giving rise to Plaintiff's claims were undertaken or made in good

Page 5 of 6
Case 3:19-cv-00063-ALB-WC Document 31 Filed 06/26/19 Page 6 of 6

Jennifer Norton, Cheryl] D. Jones, Renauldo Jackson v. Mahek, LLC
Civil Action No.: 3:19-CV-63-WC
Amended Answer

faith, and the Defendant had reasonable grounds for believing that its actions or omissions did not
violate the law.

Twenty-first Defense

Defendant reserves the right to amend this answer to add any defense, which might be
subsequently revealed through discovery or otherwise.
fited, \

7 ctfully Ii A [>

fe B. Frederick (ASB-4725-B59B)
Attorney for Defendant

  
   

OF COUNSEL:

Austill Lewis Pipkin & Maddox, P.C.
600 Century Park South

Suite 100

Birmingham, AL 35226

Email: bfrederick@maplaw.com
Phone: (205) 870-3767

Direct: (205) 314-1023

Fax: (205) 870-3768

CERTIFICATE OF SERVICE

I hereby certify that, on the 25th day of June, 2019, I have served a copy of the above and
foregoing on counsel for all parties by:

x Using the Electronic Filing system, which will send notification of such to the
following:

Robert C. Epperson

P. O. Box 477

Foley, AL 36536

Email Address: repperson@rcelaw.com
Attorney For Plaintiffs

 

 

Page 6 of 6
